Title: To John Adams from François Adriaan Van der Kemp, 9 June 1826
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and High Respected Sir!
Oldenbarneveld 9 June 1826.


So many months are past Since I received a Single line from Massachusetts—in former days I was now and then remembered with kind regard by mrs Quincy—my frend Tyng allways men tioned to me the State of your health now and then your beloved Emily honoured me with Some information about her beloved Relatives—and—now—I appear worse as a Stranger—of one thing I remain nevertheless confident, that John Adams does not forget the man whom He honoured with his affectionate esteem Since 1782—Whom He with His beloved and Revered Lady honoured him with—the warmest frendship and that, I trust, that the Liberty I take, in addressing you these lines will not be unacceptable. I will endeavour to make it legible, but I Can Scarce See enough to read or write even to distinguish a path from a bed—when I am labouring in my garden. It can not 
My family and that of my Son have been Severily afflicted during the months with the Influenza, but are all recovering—though mrs v. d. k. remains feable—not Surprising indeed—as She approaches her 80th year. I fostered a faint hope, that I yet Should See you once more at Montezillo, but am apprehensive I must give it up, and then pray—that I may be blessed in Seeing you in a more blessed orbit—although placed in an inferior Station!
I made every exertion in my power to obtain a view of Flourens treatise on the nervous system in vertebrated animals in Boston, N.y. and Phildelphia—but in vain M—— Carey engaged himslf to my Son, he would procure me one from London but I did not receive it. If any of your Learned acquaintancs possess it, procure me the perusal of it—a J. Adams can never be weary in well-doing—although I cannot reciprocate your favours as by a grateful acceptance.
I hope you with your honoured family may enjoy this Season the delight of Seing your Son the President among you—You may recollect, that I was Solicited to inquire by Him, if 3 or 4 years past, Genl J. kirkland, then our Representative in Congress delivered to Him for his perusal Several mss. of a diss. on the Achaic Republic—on the age of copper by the Antients, on the lawfulness of marriage with a deceased wife’s sister—and since requested mr H. Storrs—to Solicit their return from the President, if perused. Perhaps they may never have been received. Assure the President of my unabated respect—and may the last days of his Administration be the most prosperous for his Country—the most honorable to Him, the most delightful to his frends. His enemies can not hurt Him.
If Sooner or later I am honoured with a few lines by one of your family, let me obtain a full detail of the happiness of you all—of the progressive prospects of your promising grand-Children, not omitting the lovely George—Thomas’s Son—if I am not mistaken.
Renew the remembrance of your frend by Mr & Mrs Quincy, and accept my Sincere tribute—what, I owe you in So many regards—while I Shall remain till my last breath— / My Dear and High Respected Frend / Your Devoted and Obliged Frend



Fr. Adr. van der Kemp—




